 



Exhibit 10.26



Summary Description of 2003 Cash Bonus Plan

Patterson-UTI’s Compensation Committee determined that Patterson-UTI should
implement a formal cash bonus program and created a cash bonus plan for
2003-related performance of a bonus pool for certain employees, including the
top executive officers, based on earnings before interest, income taxes and
depreciation, depletion and amortization. The Compensation Committee retained
the right to allocate the pool among the executive officers and other employees
in its discretion. The Compensation Committee determined that a total cash bonus
pool of approximately $3.4 million, of which $1.85 million was allocated for
executive officers, be established and awarded cash bonuses for fiscal 2003 in
April 2004 under the Amended and Restated Patterson-UTI Energy, Inc. 1997
Long-Term Incentive Plan, as amended, to the following persons in the following
amounts:

          Name and Position   Cash Bonus  
 
       
Mark S. Siegel
  $ 411,530  
Chairman of the Board
       
 
       
Cloyce A. Talbott
  $ 411,530  
Chief Executive Officer
       
 
       
A. Glenn Patterson
  $ 411,530  
President and Chief Operating Officer
       
 
       
Kenneth N. Berns
  $ 205,765  
Senior Vice President and Director
       
 
       
Jonathan D. Nelson
  $ 205,765  
Vice President,
       
Chief Financial Officer, Secretary and Treasurer
       
 
       
John E. Vollmer III
  $ 205,765  
Senior Vice President - Corporate Development
       
 
       
TOTAL
  $ 1,851,885  

